Case 1:19-cv-00424-KD-N Document 54 Filed 02/24/21 Page 1 of 1         PageID #: 343




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

ZACHERY WILSON,                        )
AIS #198832,                           )
  Plaintiff,                           )
                                       )
v.                                     ) CIVIL ACTION NO. 1:19-00424-KD-N
                                       )
R. KELLY, et al.,                      )
   Defendants.                         )

            ORDER SETTING TELEPHONIC STATUS CONFERENCE

      This action shall come before the undersigned Magistrate Judge for a

telephonic status conference on Wednesday, March 3, 2021, beginning at 10:30

a.m. (Central). To access the conference, the parties are to use the following

numbers:

             CALL IN            888-278-0296

             ACCESS CODE        3668069

      At least one attorney of record for each party must participate. Participants

are requested to abstain from using either cell phones or the conference option on

landline phones, due to their propensity to disrupt the recording system.

      DONE and ORDERED this the 24th day of February 2021.

                                       /s/ Katherine P. Nelson
                                       KATHERINE P. NELSON
                                       UNITED STATES MAGISTRATE JUDGE
